Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00674-CV

John M. DONOHUE, Owner 2005 Dodge HD 2500 Truck VIN 3D7KS28C2560708438 TXLP
                                  86ZZF3,
                                  Appellant

                                             v.

Daniel R. BUTTS, Bandera County Sheriff; J.J. Martinez, Deputy; Deputy John Doe #1; Deputy
        John Doe #2; Deputy John Doe #3, Individually and In Their Official Capacity,
                                       Appellees

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CV-14-0000180
                        Honorable M. Rex Emerson, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED August 12, 2015.


                                              _____________________________
                                              Rebeca C. Martinez, Justice